UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6721



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHAN COOK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-92-392-A; CA-05-64-1)


Submitted:   September 19, 2005           Decided:   October 18, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Nathan Cook seeks to appeal the district court’s order

denying his motion under 28 U.S.C. § 2255 (2000).                The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.       28 U.S.C. § 2253(c)(1) (2000).

               A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists       would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Cook has not made the requisite showing.

               Accordingly we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                       - 2 -